    Case 4:19-cv-01483-MWB-MA Document 47 Filed 12/29/20 Page 1 of 1




            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MARCELLUS A. JONES,                            No. 4:19-CV-01483

           Plaintiff,                          (Judge Brann)

     v.

STACY MILLER, et al.,

           Defendants.

                                  ORDER

                            DECEMBER 29, 2020

    In accordance with the accompanying Memorandum, IT IS HEREBY

ORDERED that:

    1.    Plaintiff’s motion for reconsideration, Doc. 40, is DENIED; and

    2.    The Clerk of Court is directed to CLOSE this case for failure to pay

          the filing fee as required by the Court’s Order of August 19, 2020, Doc.

          39.




                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
